Citation Nr: 0911467	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-38 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for brain damage or bipolar exacerbation (to 
include dementia, cognitive impairment, cognitive slowing, 
motor skills deficiency, loss of concentration, 
distractibility, reality distortion, and thought disorder), 
claimed as due to improper treatment or medication provided 
by the Boise VA Medical Center.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for thyroid disorder or heart disorder, 
claimed as due to improper treatment or medication provided 
by the Boise VA Medical Center.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to August 
1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a videoconference hearing before a 
Veterans Law Judge of the Board and a hearing was scheduled 
for him in November 2008, but he failed to appear for the 
hearing.  

The Veteran had been represented by Veterans of Foreign Wars 
of the United States (VFW), but the VFW advised in November 
2008 that the Veteran had hired a private attorney, and that 
VFW accordingly was revoking its representation of the 
Veteran before VA.  There was then no power of attorney (POA) 
of record authorizing representation by any private attorney, 
and the Board in January 2009 sent the Veteran a letter 
requesting that he complete and submit a POA, or he would 
otherwise be considered to be unrepresented in his appeal 
before the Board.  The Veteran failed to respond to that 
request, and accordingly is unrepresented in this appeal 
before the Board.  


FINDINGS OF FACT

1.  The competent and probative evidence of record is against 
a finding that any claimed brain damage or bipolar 
exacerbation (to include dementia, cognitive impairment, 
cognitive slowing, motor skills deficiency, loss of 
concentration, distractibility, reality distortion, and 
thought disorder) was caused or aggravated by, or that it 
continued beyond natural progress as a result of, VA hospital 
care, medical or surgical treatment, or examination.  VA did 
not lack informed consent for VA hospital care, medical or 
surgical treatment, or examination, and none of the claimed 
disabilities was an event not reasonably foreseeable 
occurring as a result of or by virtue of the VA hospital 
care, medical or surgical treatment, or examination.  

2.  The competent and probative evidence of record is against 
a finding that any claimed thyroid disorder or heart disorder 
was caused or aggravated by, or that it continued beyond 
natural progress as a result of, VA hospital care, medical or 
surgical treatment, or examination.  VA did not lack informed 
consent for VA hospital care, medical or surgical treatment, 
or examination, and none of the claimed disabilities was an 
event not reasonably foreseeable occurring as a result of or 
by virtue of the VA hospital care, medical or surgical 
treatment, or examination.  
 
3.  The Veteran is not service connected for any 
disabilities, and has not been granted entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for any disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for brain damage or bipolar exacerbation (to 
include dementia, cognitive impairment, cognitive slowing, 
motor skills deficiency, loss of concentration, 
distractibility, reality distortion, and thought disorder), 
as caused by any hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.154, 3.358, 
3.361 (2008).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for thyroid disorder or heart disorder, as 
caused by any hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by VA, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.154, 3.358, 
3.361 (2008).

3.  Entitlement to TDIU is not warranted.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

The RO issued VCAA notice in January 2005 and February 2005 
letters, prior to the RO's initial adjudication,in July 2005, 
of the claims for disability benefits under 38 U.S.C.A. 
§ 1151, and for TDIU.  These letters effectively satisfied 
all notice requirements of the VCAA.  The letters informed of 
the evidence required to substantiate these claims for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
and for TDIU.  They also informed him of what evidence VA 
would seek to provide and what evidence he was expected to 
provide.  Also by these letters, the Veteran was requested to 
advise of any additional evidence pertinent to his claim.  He 
was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.

In addition to the foregoing harmless-error analysis, the 
Board notes that the decision of the United States Court of 
Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), required more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  In this 
case, to the extent Dingess may be applicable to claims 
pursuant to the provisions of 38 U.S.C.A. § 1151, any failure 
to afford appropriate Dingess-type notice was harmless and 
moot, because the Board herein denies all the Veteran's 
appealed claims for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, and hence there can be no downstream 
issues of effective date or applicable rating for claimed 
disabilities.  

In general, for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires that the Secretary notify the claimant as 
to the types of evidence which could demonstrate a worsening 
or increase in severity of the disability and the effect such 
worsening has on the claimant's employment and daily life, 
under the applicable diagnostic codes in the Rating Schedule.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, in this case the only rating issue is the Veteran's 
TDIU claim.  However, as discussed infra, that claim is 
herein denied as a matter of law, because there are no 
service-connected disabilities and no disabilities for which 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 have been granted, upon which to base a TDIU 
claim.  In the absence of underlying disabilities upon which 
to base the TDIU claim, as a matter of law there can be no 
TDIU and hence no issue of evidentiary development for which 
Vazquez-type notice, such as notice of effect of service-
connected disabilities on employment or activities of daily 
life, would be applicable.  Hence, as was the case with 
Dingess-type notice, any failure to afford appropriate 
Vazquez-type notice was harmless and moot. 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of pertinent service treatment records (STRs) and 
post-service treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
January 2005 and February 2005 VCAA letters requested that 
the Veteran advise of any VA and/or private medical sources 
of evidence pertinent to his claim, and that he provide 
necessary authorization to obtain those records.  They also 
requested evidence and information about treatment after 
service, in support of the claims.  Although the Veteran, in 
the course of development of his claim and appeal, submitted 
private treatment and evaluation records, as well as letters 
from treating Vet Center practitioners, he failed to provide 
authorization to obtain further records from other private 
sources. 

As the Board notes, infra, the submitted records were not 
complete, including in particular the December 2004 
neuropsychiatric examination report of Dr. B.  The Veteran 
was duly informed, by the January 2005 rating action as well 
as by the subsequent October 2007 SOC and February 2008 
SSOCs, of the evidence obtained in support of his claims, and 
thus by implication of evidence not obtained.  The Court of 
Appeals has held in this regard, "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while VA does have a duty to assist the 
Veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  As noted 
in the Introduction, supra, the Veteran is unrepresented in 
his appeal because of his purported selection of an attorney, 
the VFW's resulting withdrawal of its representation, and the 
Veteran's failure to reply to a request by the Board that he 
submit a POA for any attorney or other representative he 
might choose to represent him.  With development assistance, 
as with representation, the VA is powerless to assist the 
Veteran where the Veteran does not aid in that assistance and 
his aid is needed.  

VA examination and treatment records, Vet Center letters 
addressing treatment, and private treatment or evaluation 
records have been obtained and associated with the claims 
folder.  There is no indication that pertinent VA records 
have not been obtained.  All records received were associated 
with the claims folder, and again, the Veteran was duly 
informed of records obtained in furtherance of his claims, 
and thus by implication of records not obtained.  He was 
adequately informed of the importance of obtaining all 
relevant records.  Hence, no further notice or assistance to 
him is required to fulfill VA's duty to assist the appellant 
in the development of his claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, and for TDIU.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   A VA examination may be so required based 
on a claim for benefits pursuant to 38 U.S.C.A. § 1151.  

The Veteran was afforded VA examination in July 2007 
addressing his claims for benefits under section 1151, with 
review of the claims file.  The Board finds that the 
objective clinical findings are supportive of the reported 
clinical findings upon this examination, and the examination 
report and an addendum report in January 2008 adequately 
addressed, to clarify and resolve for purposes of the Board's 
adjudication herein, medical issues surrounding the 
section 1151 claims and the private medical evaluations and 
opinion letters addressing those issues and claims.  The 
Board accordingly finds the VA examination, and its report 
and addendum report in January 2008, to be adequate for the 
Board's decisions herein addressing the appealed claims for 
benefits pursuant to the provisions of section 1151.

Thus, the Board concludes that all required notice has been 
given to the appellant.  See Conway v. Principi, 353 F.3d 
1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

II.  Claims for Benefits under 38 U.S.C.A. § 1151

The Veteran contends that treatment administered by VA, 
including particularly maltreatment or mis-prescribing of 
medications with resulting overdose, or other failure of care 
at the Boise VA Medical Center, resulted in brain damage or 
bipolar exacerbation (to include dementia, cognitive 
impairment, cognitive slowing, motor skills deficiency, loss 
of concentration, distractibility, reality distortion, and 
thought disorder), and also resulted in a thyroid disorder or 
heart disorder.

38 U.S.C.A. § 1151(a) provides in relevant part as follows:

Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death 
is a qualifying additional disability or 
qualifying death if the disability or death was 
not the result of the veteran's willful 
misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran 
under any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable.

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2008), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination 
upon which the claim is based to the veteran's condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b).  Claims based on additional disability due 
to hospital care, medical or surgical treatment, or 
examination must meet specified causation requirements.  38 
C.F.R. § 3.361(c)(1) (disability actually resulted from the 
VA care); (c)(2) (continuance or natural progress of pre-
existing condition cannot be due to VA care unless caused by 
failure to timely diagnose); (c)(3) (veteran's failure to 
follow medical instructions vitiates VA causation); 
(d)(1) (VA failed to exercise reasonable degree of care or 
acted without veteran's informed consent), (d)(2) (event not 
reasonably foreseeable caused additional disability).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

The record contains a subset of pages from a 29-page December 
2005 neuropsychological examination report by Dr. CWB, a 
clinical neuropsychologist.  The Veteran did not provide an 
explanation for his not submitting the complete report, and 
did not provide authorization to obtain the complete report.  
Dr. CWB, in that portion of the report which is of record, 
found that the Veteran demonstrated significant deficit in 
visual spatial memory; some consistency with his difficulties 
in visual spatial problem solving; significant difficulties 
with information processing; psychological testing profiles 
consistent with significant psychological difficulties and 
feeling overwhelmed with anxiety, tension, and depression; a 
high score for bizarre mentation; lacking good social skills; 
and being quite behaviorally withdrawn and ambivalent about 
relationships with others. 

Notwithstanding these presumably carefully drawn assessments 
based on neuropsychological testing, the Board finds 
significant fault with Dr. CWB's assessment of the Veteran's 
course of neurocognitive functioning, specifically with his 
assessment that the Veteran had a "rapid and significant 
decline in his overall functioning" following his being 
treated in September and October of 2004 with Topamax and 
Geodon.  Based on the portion of Dr. CWB's report of record, 
it appears that this course of decline in neurocognitive 
functioning is substantially based on the account provided by 
the Veteran and his spouse, that the Veteran had been taking 
too much Geodon as part of VA treatment, and that he had not 
recovered neurocognitively since that toxic insult.  Dr. CWB 
specifically relied upon the Veteran's and his wife's account 
that the Veteran had a "relatively unremarkable history as 
it relates to his psychiatric and cognitive status up until 
about year 2000," when he began ongoing VA psychiatric care, 
but that his functioning declined precipitously following, or 
as a result of, that care.  

This history is plainly contradicted by other accounts within 
the record, including a November 2004 evaluation by Dr. C, a 
clinical psychologist, in which that psychologist noted the 
Veteran's self-report of a diagnosis of bipolar disorder "6 
or 7 years ago," which would place diagnosis of that 
disorder in 1997 or 1998, significantly prior to the 
Veteran's first VA psychiatric treatment in August 2000, and 
first VA psychiatric hospitalization in October 2001.  
Alternatively, upon a VA psychiatric treatment in August 
2004, the Veteran reported a 17-year history of bipolar 
disorder, which would place onset around 1987.  
Inconsistencies notwithstanding, it appears clear, including 
based upon initial referral for VA treatment in 2000, that a 
significantly impairing psychiatric illness was present prior 
to VA treatment.  Upon VA psychiatric treatment in 2000, the 
Veteran was noted to have been referred for treatment from 
the Vet Center based on increasing agitation, depression, and 
irritability, with noted current medications upon referral 
including Wellbutrin, Elavil, and Klonopin.  This referral 
for more intensive care based on increased psychiatric 
illness is necessarily indicative of significant illness at 
the time of referral.  

Upon the October 2001 VA psychiatric hospitalization, the 
Veteran reported having prior psychiatric treatment and 
taking himself off psychiatric medications four weeks prior, 
precipitating difficulties necessitating the October 2001 
hospitalization, as discussed infra.  The Veteran's and his 
wife's accounts of improper dosage, or over-dosage, by VA 
prescribers of Geodon and resulting chronic impairment, as 
relied upon by Dr. CWB, are contradicted by VA 
hospitalization and treatment records, as discussed infra, 
showing that an overdose of Geodon was the result of patient 
error, which was corrected upon subsequent VA treatment and 
hospitalization, without lasting effects of the overdose then 
shown.  

The Board notes that Dr. C, in his November 2004 evaluation, 
diagnosed the Veteran with a schizoaffective disorder, with 
both mood disorder and thought disorder features, with an 
associated capacity to function satisfactorily in highly 
structured situations, so that he might tend to appear less 
disturbed than he in fact was.  Dr. C added that any apparent 
cognitive deficits were likely functional rather neurological 
in origin.  These assessments are consistent with the 
Veteran's reported history of functioning in educational 
settings and work environments but with decompensations 
leading to past psychiatric treatments, with VA treatments 
and hospitalizations beginning in 2000 and 2001, 
respectively, as noted supra.  Dr. CWB failed to address this 
assessment by Dr. C, as Dr. CWB was apparently relying 
substantially for the Veteran's clinical history on the 
inaccurate accounts provided by the Veteran and his spouse.  
Dr. CWB entirely failed to address (at least in the pages of 
his report provided by the Veteran) the question of any 
apparent neurological symptoms in fact being functional in 
origin.  In contrast, as Dr. C concluded in his November 2004 
evaluation, the Veteran suffered from "a profile pattern . . 
. best described in terms of "hysterical psychosis,"' 
which, as noted supra, Dr. C concluded resulted in false 
neurological symptoms which were in fact part of the 
Veteran's mental impairment and/or affect.  

Dr. C's conclusions provide the best explanation within the 
record for the Veteran's broad allegations of symptoms, 
including, as he reported upon his December 2004 claim, 
"bipolar exacerbation of hallucinations all day every day" 
(emphasis added), "dementia," "cognitive slowing," "fine 
motor skill deficit," "poor concentration," 
"distractibility," and myriad and pervasive cardiovascular 
ailments (only a subset of which ailments are supported by 
clinical findings).  

The record contains treatment notes by Dr. SPH, a private 
physician, dated from May 2006 to November 2006.  A May 2006 
note informs that the physician had spent 31/2 hours evaluating 
the case, including speaking to the Veteran's wife for 
approximately twenty minutes and reviewing VA hospital notes 
from the Boise and Spokane VA hospitals, as well as Dr. CWB's 
assessment.  In his May 2006 note, Dr. SPH was critical of 
the failure of the VA treatment record to reflect the testing 
of ongoing ammonia levels and its recordation of only one 
Depakote level, despite the Veteran's having been on Depakote 
continuously for the past seven years.  Dr. SPH added that he 
had not reviewed pharmacy records and hence did not know what 
medications the Veteran had been taking at any given time.  
Dr. SPH nonetheless concluded that it was "possible or even 
likely" that the Veteran had had high ammonia levels due to 
Depakote use.  Dr. SPH then stated, "If we review the 
records of the laboratory work and there is not a serum 
ammonia level, then there is a case against the VAH [VA 
hospital] for neglecting to obtain the ammonia level."

In a June 2006 note, Dr. SPH stated "[Patient] meets 
criteria PTSD, GAD, ADHD, combined type," and, "His 
hallucinations only started after starting psychotropic 
medications, suggesting much if not all of which he has 
experienced may be due to the medications."  Dr. SPH then 
prescribed stopping treatment with Risperdal, tapering and 
eventually stopping Klonopin over a period of seven weeks, 
and stopping Cogentin.  In notes in August and September of 
2006, Dr. SPH re-asserted his conclusions that the Veteran's 
hallucinations did not begin until he was begun on 
psychotropic medications.  However, Dr. SPH's treatment notes 
are notably devoid of any awareness of the Veteran's past 
history of symptoms for which he received VA treatment, or of 
his past history of alcohol or substance abuse, and are 
similarly absent any indication that the entire corpus of the 
Veteran's records of VA hospitalization (consisting of 
multiple volumes within the record before the Board) and the 
findings therein were reviewed.  Rather, the notes indicate 
that Dr. SPH's knowledge of the case was based on some 
unknown subset of records provided by the Veteran and his 
wife (including an unknown subset of Dr. CWB's report), a 
history as provided by the Veteran and his wife, and 
Dr. SPH's own treatment evaluations.  

The record contains a brief note by Dr. SPH dated in November 
2006, informing that he had left a message on the Veteran's 
attorney's answering machine to the effect that he believed 
that the Veteran's treatment at a VA hospital was negligent 
in that potential toxicity of treatment medications was not 
considered and the Veteran was harmed as a result.  This note 
does not state what medications were involved or what 
toxicities were involved, and also does not state what harms 
resulted from those medications or toxicities.  

The record contains a lengthy opinion letter dated in July 
2007 from Dr. JH, based on that physician's reported review 
of VA records made available to him, including records of 
nine separate psychiatric hospitalizations, as well as the 
December 2005 neuropsychiatric evaluation of Dr. CWB, and a 
March 2006 evaluation and April 2006 follow-up note by Dr. C.  

In the letter, Dr. JH presented several accusations and 
negative assessments regarding the nature and quality of care 
provided by VA.  However, those assessments by Dr. JH are 
themselves generally conclusory, unsupported by the weight of 
the medical evidence, and unsupported by any clear analysis 
of medical causality based upon medical facts within the 
record.  A portion of Dr. JH's arguments and/or assessments 
is here quoted for illustrative purposes:

In [the Veteran's] case, the obvious errors 
that were committed in his care are reflected 
in the numerous medications that he was 
prescribed and most importantly, in the 
impairment that he suffered during his time 
under the V.A.'s system care between 2000 and 
2005.  Specifically, the number and 
combination of medications that . . . were 
prescribed certainly speaks [sic] for 
themselves around the diagnostic uncertainty 
this must have represented to the providers 
and also their reluctance to reconsider his 
diagnoses as well.  The pattern of adding 
medication upon medication is clear and 
evident.  The fact that your client sustained 
problems related to confusion, worsening 
condition, functional impairment is also 
unmistakable and reflected in the V.A.'s 
records beginning after a second 
hospitalization in 2002. . . .

Dr. JH's arguments are in essence that VA wrongly diagnosed 
the Veteran as bipolar, and VA then over-prescribed 
medication with resulting "polypharmacy" causing or 
aggravating his condition.  However, the Board finds the 
weight of the medical evidence of record overwhelmingly 
against these arguments, with actual medical records 
documenting a repeated pattern of symptoms of bipolar 
disorder, and repeated successful VA hospitalizations and 
medical management to treat and stabilize that bipolar 
disorder, interspersed with intervals of the Veteran's 
failing to continue treatment, failing to continue with his 
medication, and relapsing and requiring re-hospitalization, 
as discussed by the VA examiner in July 2007, as detailed 
infra.  The argumentation of Dr. JH is exceedingly deficient 
because he appears to be either unaware of, or purposely 
ignoring, actual medical facts and history in this case, 
particularly by ignoring numerous sound medical diagnoses of 
bipolar disorder over many years based on observed acute 
symptoms as well as an ongoing history of symptoms and 
successful VA treatment for that disorder, which is amply 
documented in the medical record stretching over several 
years since 2000.  

Dr. JH's additional assertion that the Veteran was not 
provided informed consent for his VA treatment is also 
unsupported by the record.  Rather, it appears from the 
record that the Veteran was afforded the usual standard of VA 
care, which may be understood to included informed consent.  
The principles of administrative regularity dictate a 
presumption that VA treating medical practitioners have 
properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The absence of a signed 
informed consent letter as an attachment to every record of 
treatment or hospitalization can hardly be deemed evidence of 
the absence of such consent.  While Dr. JH placed significant 
emphasis on medical standards of care within the medical 
community, he failed to state with specificity what these 
relevant standards were, and failed to produce any evidence 
of these alleged standards or of VA's alleged failure to meet 
these standards.  Dr. JH's contentions alone, absent the 
production of evidentiary support, are not the type of clear 
evidence to the contrary which is sufficient to rebut the 
presumption of regularity.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  

Dr. JH also suggests, without evidentiary support in the 
record, that the Veteran had been lacking mental capacity to 
provide consent for treatment, and hence consent should have 
been sought by the Veteran's wife.  However, again, the Board 
finds little in the record to support Dr. JH's implicit 
conclusion that the Veteran was consistently mentally 
incompetent to provide consent for his ongoing VA treatment.  
While the Veteran's diagnosed bipolar disorder may have 
rendered him at times with delusions or other detachments 
from reality, the weight of the record is to the effect that 
he was afforded VA mental health care with awareness of the 
care and acquiescence to receipt of that care.  Again, the 
presumption of regularity, not overcome in this case, is that 
appropriate consent for VA treatment was obtained.  

In short, Dr. JH by his July 2007 letter has sought to 
provide medical arguments in support of claims against VA for 
negligent treatment on the alleged basis of misdiagnosis and 
over-medication, as well as on the basis of lack of informed 
consent for treatment.  However, the VA treatment records and 
the balance of the record do not support Dr. JH's arguments 
or assessments.  Rather, the weight of the medical evidence 
documents the reality of the Veteran's ongoing symptomatology 
of bipolar disorder, the repeatedly confirmed diagnosis of 
that disorder by VA treating medical practitioners over 
multiple years, and the documented success of treatment for 
bipolar disorder by those medical practitioners, with the 
success of ongoing treatment limited primarily by the 
Veteran's own noncompliance with treatment.  Dr. JH's failure 
to recognize or discuss that reality seriously detracts from 
the probative value and credibility of his arguments and 
assessments.  

Upon VA examination in July 2007, the examiner reviewed the 
Veteran's VA psychiatric and medical treatment records with 
the purpose of addressing the nature and appropriateness of 
that care.  The examiner noted the Veteran's numerous 
allegations of harm resulting from VA medical and psychiatric 
care.  The examiner also noted, as reflected in the record, 
that the Veteran had a past history of alcohol and 
polysubstance abuse as well as "severe childhood abuse."  
  
The July 2007 VA examiner remarked upon that medical history, 
including review beginning with the Veteran's first VA 
psychiatric hospitalization over seven days in October 2001.  
In that October 2001 hospitalization, the Veteran reported 
having had previous psychiatric treatment but taking himself 
off psychiatric medications four weeks prior, and having 
numerous psychiatric symptoms over the four-week interval 
prior to the VA hospitalization.  In the course of that 
October 2001 hospitalization, he was restarted on psychiatric 
medication, notably resuming his prior prescription regimen 
for bipolar disorder, from which resumed medical regimen he 
reported no side effects, with only the dosage of Alprazolam 
changed.  He reported sleeping better with reduced 
psychiatric symptoms upon hospital release.  The Veteran 
underwent VA psychiatric hospitalization again in March 2002 
over three days, with the hospitalization again precipitated 
by his having stopped his medications, with the result that 
his symptoms had resumed prior to the hospitalization.  

He was hospitalized by VA again over four days in August 
2002, for a manic episode with poor decision-making, and in 
the course of this hospitalization his medication was changed 
from alprazolam to a low dose of Risperdal, with reported 
improved mental control at the time of hospital release.  

He underwent VA hospitalization again over five days in 
February 2003, this time for diagnosed bipolar disorder with 
psychotic features.  Symptoms included paranoia, a desire to 
cut himself, and visual and auditory hallucinations.  The 
Veteran then reported self-medicating with alcohol.  He was 
switched from Risperdal to Seroquel, and upon developing 
itching from the Seroquel, this was changed to Zyprexa.  The 
treatment resulted in much improved mood and denial of visual 
and auditory hallucinations upon his hospital release.  

Upon VA rehospitalization over eight days in May 2004, the 
Veteran reported recent firing from a job and increased 
depressive symptoms including suicidal ideation since that 
time.  Narcissistic personality traits were also noted.  

The July 2007 VA examiner noted the Veteran's curious 
reporting during the May 2004 hospitalization of multiple 
PTSD symptoms related to Vietnam combat, despite the 
Veteran's not having served in Vietnam, or indeed overseas or 
in any combat setting.  Upon discharge from the May 2004 
hospitalization, he reported feeling much better following 
some slight medication changes, with discharge medications 
including lithium, valproic acid, Risperdal, Clonazepam, and 
Celexa.  

The Veteran underwent VA hospitalization over six days in 
August 2004, for diagnosed bipolar disorder with psychotic 
features.  He was noted to complain of decreased 
concentration, racing thoughts, and depressed mood.  He 
exhibited some Parkinsonian-type symptoms which were thought 
related to his Carbamazepine, so this medication was stopped, 
and his Clonazepam and Risperdal were increased.  The July 
2007 examiner noted that his medications were still in 
therapeutic ranges at the time of the August 2004 
hospitalization.  Upon discharge from the August 2004 
hospitalization, the Veteran reported doing very well with 
decreased psychiatric symptoms.  

He underwent a further VA hospitalization over six days in 
October 2004, for presenting bipolar disorder with recent 
hypomania, as well as a possible atypical psychosis.  
Narcissistic and schizotypal personality traits were also 
present.  He Veteran then complained of auditory 
hallucinations beginning two months prior, as well as visual 
hallucinations.  He also expressed delusional memories of 
Vietnam and associated paranoid thoughts.  Manic feelings 
were also then in evidence.  He was noted during the 
hospitalization to have "accidentally" taken excessive 
Geodon.  During the hospitalization Geodon was stopped, 
Cogentin was tapered and stopped, Clonazepam was decreased, 
Lamotrigine was started, and lithium and Celexa were 
continued.  Upon discharge  the Veteran reported feeling 
better, more alert, and without confusion, though he reported 
some minor ongoing hallucinations.  Some follow-up involved 
minor changes in medications.  

The Veteran was re-admitted and hospitalized over six days in 
January 2005, again for bipolar disorder, with noted 
personality disorder with narcissistic, borderline, 
schizotypal, and dependent features.  Lithium had been 
tapered and stopped prior to the hospitalization, and he 
reported a manic episode over the week prior to the 
hospitalization.  Hospital treatment included prescribed 
valproic acid (Divalproex), Trazodone, Risperdal, and 
benztropine.  Medications at discharge included Clonazepam, 
Trazodone, Risperdal, Divalproex, and Benztropine.  Follow-up 
including efforts to reduce Risperdal in April 2005; that 
precipitated some return of mild auditory and visual 
hallucinations, which the Veteran did not feel were bad 
enough to warrant a return to higher doses of Risperdal (he 
had reported it caused some emotional dullness).  

The July 2007 VA examiner noted that there was some question 
of possible abnormal parathyroid functioning while the 
Veteran was on lithium, but with his parathyroid functioning 
returning to normal with removal from lithium.  The July 2007 
examiner commented that there was no thyroid disorder.  

The July 2007 VA examiner summarized that the reviewed 
history clearly showed the Veteran to have a bipolar disorder 
with psychotic symptoms, with appropriate medication used by 
VA to treat the Veteran over these years, at appropriate, 
non-toxic doses, including use of Divalproex, Carbamazepine, 
and lithium for mood stabilization; Risperdal, Seroquel, and 
Zyprexa for psychotic symptoms; Celexa for his depressive 
symptoms; and anti-anxiety agents for his anxious symptoms.  

The July 2007 VA examiner opined that the Veteran had been 
treated with appropriate medications, that those medications 
would not cause lasting cognitive damage, and that they had 
not done so in this case.  The examiner further opined that 
the medications did not cause any lasting thyroid damage.  
The examiner added that while the Veteran had experienced 
some normal side effects, all treatments administered 
appeared appropriate in each case to treat presenting 
symptoms.  The examiner concluded that he found no indication 
that the Veteran was afforded other than appropriate VA care, 
and found no evidence of VA treatment resulting in any 
permanent disability or increase in disability.  In this 
regard, the examiner noted the Veteran's history of false 
allegations, including as related to combat in Vietnam, where 
he had not been deployed.  The examiner thus implied that the 
Veteran's allegations of maltreatment by VA, while 
unsupported by a review of the facts of that treatment, were 
also inherently suspect based on his history of false 
narratives.  

The file contains an October 2007 letter by Dr. C, a Ph.D. 
vocational counselor, in which she assesses "[the Veteran's] 
current employability and future earning capacity based upon 
circumstances surrounding polypharmacy at the VA Medical 
Center."  It is apparent from the letter that Dr. C herself 
lacks medical training and hence lacks medical expertise, and 
that she has relied for her initial supposition of harm 
resulting from VA treatment "polypharmacy" on the medical 
opinions provided her by doctors CWB and SPH.  She provides 
an exhaustive list of records she reportedly reviewed, but 
provides no explanation for finding "polypharmacy", and 
thus appears to accept this assessment without the medical 
credentials to evaluate it.  Rather, the focus of her 
analysis in the letter is the Veteran's potential for 
vocational rehabilitation based on his current status as 
assessed in the record. 

The July 2007 VA examiner provided a further evaluation of 
the evidence in a January 2008 report, based on further 
review of the record, addressing Dr. JH's July 2007 letter, 
notes by Dr. SPH provided between May 2006 and November 2006, 
and the October 2007 vocational assessment note by Dr. C.   

Regarding Dr. SPH's contention in his May 2006 note that he 
found only one Depakote level check in VA records and that VA 
had not checked ammonia levels, the VA examiner noted that 
his review of the VA Medical Center records from 2000 through 
2006 revealed Depakote levels checked 14 times, showing 
levels all within the normal therapeutic range; full liver 
function tests 16 times, which were all normal; and lithium 
levels checked 14 times, also all within normal therapeutic 
range.

More broadly, in his January 2008 assessment, the VA examiner 
concluded that none of these private practitioners who 
rendered opinions in this case had thoroughly reviewed the 
Veteran's VA Medical Center records.  The VA examiner added 
that the Veteran had been treated for bipolar disorder with 
psychotic symptoms for the approximate five years of VA care 
in question, with VA hospitalizations precipitated primarily 
by his tapering or stopping his medications and becoming 
worse symptomatically as a result, and that his symptoms had 
improved every time with VA treatment and resumed medication.  
The VA examiner further emphasized that in no instance was 
the Veteran treated with excessive doses of anti-psychotic or 
anti-manic or mood stabilizing medications.  The VA examiner 
thus noted that the records he reviewed were substantially 
different from the characterizations of those records made by 
Drs. JH, SPH, and C, and he thereby concluded that the 
private practitioners had not conducted a full review of the 
VA records.   

While the Board has duly considered submitted lay statements, 
including those of the Veteran, his spouse, and his daughter, 
these statements cannot serve to address questions of 
causation between VA treatment and hospitalization, and 
claimed disabilities pursuant to the provisions of 38 
U.S.C.A. § 1151, because those are medical questions beyond 
the purview of lay knowledge.  Espiritu; cf. Jandreau.  These 
lay statements have served to inform medical opinions and to 
inform the Board's evaluation of these medical opinions, 
including in particular the reflection within a number of VA 
treatment records that the Veteran and his spouse frequently 
were accusatory with regard to the nature and effects of VA 
treatment in the course of such treatment, and were 
frequently suspicious of the intentions of VA medical 
practitioners. 

The Board also duly notes the Veteran's and his wife's 
contentions, in essence, of an absence of significant 
disability prior to VA treatment, and their contentions of 
errors in such treatment.  The Board further duly notes the 
erroneous reliance, directly or indirectly, by practitioners 
CWB, JH, SPH, and C, upon the Veteran's and his wife's 
inaccurate lay statements regarding past care and patterns of 
symptomatology, as discussed supra.  However, the Board also 
duly notes and considers the careful record review and 
analysis by the July 2007 VA examiner, and the underlying 
supportive clinical record, to the effect that in fact the 
Veteran had significant psychiatric disability prior to 
seeking treatment by VA, and that treatment afforded by VA 
was ameliorative in nature and did not result in increased or 
additional disability.  In summary, the Board has found the 
weight of the medical opinion evidence to outweigh the lay 
contentions presented - to the extent those lay contentions 
are cognizable - in the Board's weighing of the evidence in 
this case, substantially because the objective facts within 
the extensive and detailed clinical historical record 
contradict the contentions of the Veteran and his spouse, as 
already discussed supra.  

Based upon the July 2007 VA examiner's thorough review of the 
Veteran's documented history of VA medical treatment and 
hospitalization for his psychiatric and personality 
disorders, and his convincing and medically supported 
rebuttal of the negative characterizations of the VA 
treatment and hospitalization by private practitioners, as 
discussed supra, the Board concludes that the weight of the 
evidence, including particularly the weight of the clinically 
supported evidence, favors the opinions of the July 2007 VA 
examiner to the effect that VA treatment and hospitalization 
was consistently appropriate and therapeutic for treatment of 
the Veteran's ongoing psychiatric and personality disorders, 
and that the weight of the clinically supported evidence 
preponderates against the contrary private opinions presented 
within the claims file.  As discussed supra, those private 
opinions have consistently been based on inaccurate 
representations of the medical history, with those 
representations to the effect that the VA treatment, and not 
the underlying psychiatric pathology, were the cause of the 
Veteran's symptoms and other difficulties.  As discussed 
supra, those representations of the medical history are not 
supported, and indeed are contradicted by the documented 
medical facts presented.  Because the weight of the evidence 
is to the effect that the private opinions contrary to the 
assessments of the July 2007 VA examiner are based on 
inaccurate factual premises, the Board must find that these 
private opinions are not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

The weight of the evidence of record supports the Board's 
findings herein that the VA treatments and hospitalizations 
received by the Veteran were consistently appropriate and 
therapeutic, and did not result in any increased or 
additional disability.  The Board does not find carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA providers; an 
absence of informed consent; the occurrence of an event not 
reasonably foreseeable; or causation or aggravation of 
disease or disability beyond natural progress due to any VA 
treatment or hospitalization, for any of the Veteran's 
claimed disabilities claimed pursuant to the provisions of 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Rather, the evidence 
preponderates against any of these findings. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, for brain 
damage or bipolar exacerbation (to include dementia, 
cognitive impairment, cognitive slowing, motor skills 
deficiency, loss of concentration, distractibility, reality 
distortion, and thought disorder), or thyroid disorder, or 
heart disorder.  38 C.F.R. § 3.361.  Because the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Claim for TDIU

The Veteran claims entitlement to a total disability rating 
based on unemployability due solely to service-connected 
disabilities (TDIU).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability it must be ratable at 60 percent or more, and 
if there are two or more disabilities at least one disability 
must be ratable at 40 percent or more and the combined rating 
must be at least 70 percent or more.  38 C.F.R. § 4.16(a).  A 
veteran's age is not for consideration in making the 
determination.  38 C.F.R. § 4.19.

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Factors to be considered are the Veteran's 
education, employment history and vocational attainment 
(without consideration of his advanced age or of the effects 
of non-service-connected disabilities).  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), TDIU may still be assigned on an extraschedular 
basis, upon a showing that the Veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
However, where such an exceptional case is indicated, the 
Board is to refer the case to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.  Id.  

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such 
cases, for individual disabilities, is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

In this case, the Veteran is not service connected for any 
disabilities, and has also been granted no benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.  Hence, there are no 
disabilities based on either service connection or 38 
U.S.C.A. § 1151 upon which to base a TDIU benefit.  In the 
absence of any such disabilities, unemployability necessarily 
cannot be present due to any such disabilities.  There is 
also no basis for referral for extraschedular consideration 
for TDIU, again because no disabilities are service connected 
and there are none for which entitlement to benefits has been 
found pursuant to the provisions of 38 U.S.C.A. § 1151.  
38 C.F.R. §§ 3.321, 4.16(b).   There can be no dispute as to 
these facts in this case, the Veteran not having been granted 
service connection or benefits under 38 U.S.C.A. § 1151 for 
any disabilities.  Hence, the claim for TDIU must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for brain damage or bipolar exacerbation (to 
include dementia, cognitive impairment, cognitive slowing, 
motor skills deficiency, loss of concentration, 
distractibility, reality distortion, and thought disorder) is 
denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for thyroid disorder or heart disorder is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


